Citation Nr: 0508533	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1969 to October 
1970.




This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

During the appeal process, the appellant changed her 
residence and the RO in 
New Orleans, Louisiana, has assumed jurisdiction of her 
claim.  

This case has previously come before the Board.  In June 
2003, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for a psychiatric disorder in an October 
1994 rating decision.  That decision is final.  

2.  The evidence added to the record since the October 1994 
rating decision is cumulative or redundant.  


CONCLUSION OF LAW

The October 1994 rating decision that denied reopening the 
claim of entitlement to service connection for a psychiatric 
disorder is final.  Evidence submitted since that decision is 
not new and material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and 
(c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in August 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The appellant was also 
provided notice that she should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).  She was advised 
of how and where to send this evidence and how to ensure that 
it was associated with her claim.  

In this case, the initial AOJ decision in regard to a 
psychiatric disorder was made prior to November 9, 2000, the 
date the VCAA was enacted.  The AOJ issued a statement of the 
case in May 1999.  Supplemental statements of the case were 
issued in November 1998 and May 2004.  Thus, in sum, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and opinions.  The claimant was 
specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file includes VA examination reports.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that this case has been remanded several 
times.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in a February 1971 rating 
decision, the RO granted service connection for a psychiatric 
disability for treatment purposes only.  38 U.S.C. § 602 
(1970).  The appellant claims that she is entitled to service 
connection for a psychiatric disability for compensation 
purposes.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder was previously 
addressed and denied by the AOJ in October 1994.  At the time 
of the prior decision, the record included the service 
medical records, statements from the appellant, post service 
VA and private medical records, and a May 1989 Board decision 
denying the claim.  The evidence was reviewed and the 
application to reopen a claim for service connection for a 
psychiatric disorder was denied.  38 U.S.C.A. § 7105.  That 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

Service medical records show treatment for a psychiatric 
disorder.  At the time of the prior decision, the record 
established that the appellant had a preexisting psychiatric 
disorder.  There was no evidence showing a preexisting 
psychiatric disorder had been aggravated by service.  The 
October 1994 rating decision noted that the claim had been 
denied in 1971 and that the evidence added to the record was 
cumulative.  

Since that determination, the appellant has applied to reopen 
her claim for entitlement to service connection for a 
psychiatric disorder.  The evidence submitted since the prior 
final denial in October 1994 is not new and material.  
Essentially, the evidence added to the record since the 
October 1994 rating decision consists of VA treatment 
records, lay statements, and the appellant's statements.  The 
fact that the appellant had prexisitng psychiatric 
disability, treatment for a psychiatric disability during 
service and post-service treatment for a psychiatric 
disability had already been established.  Thus, the records 
added to the record, to include the August 2003 VA treatment 
records showing diagnoses to include schizoaffective 
disorder, are cumulative or redundant.  

The Board notes that the appellant had training as a 
pharmacist during service.  She is competent to report her 
symptoms and observations, however, she is not shown to be 
have the medical expertise required to provide a medical 
opinion and her statements do not constitute competent 
medical evidence that a psychiatric disorder was aggravated 
by service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not 

To the extent that records, to include the June 1987 
statement from a VA physician, assert that a psychiatric 
disorder had an onset in service, the Board notes that it was 
previously determined that the appellant clearly had a 
preexisting psychiatric disorder and that decision is final.  
The Board notes the assertion to that effect is inconsistent 
with the record clearly showing a psychiatric disorder 
preexisted service.  Regardless, the June 1987 statement was 
of record at the time of the prior denial and is thus, not 
new and material evidence.  

The Board notes that the record reflects the appellant is in 
recipient of Social Security Administration (SSA) benefits.  
The duty to assist does not attach to obtaining SSA records 
in this case.  The Court has indicted that a SSA 
determination is pertinent to the appellant's ability to 
engage in substantial gainful employment.  See Martin v. 
Browne, 4 Vet. App 134, 140 (1993).  In this case, however, 
the critical issue is not whether the appellant is 
employable.  Rather, the issue is one of in-service 
aggravation.  Accordingly, a SSA determination many years 
post service is not relevant.  See38 U.S.C.A. § 5103A(b).  
Remanding this case for the purpose of attempting to obtain 
the SSA records, where the records do not pertain to the 
issue at hand, would serve no useful purpose.  The Board 
notes that in a December 1998 statement, the appellant stated 
that she was not receiving SSA disability benefits, rather 
SSA supplemental income.  

In summary, at the time of the prior denial, there was no 
evidence that a preexisting psychiatric disorder was 
aggravated during service.  Since that determination, there 
remains no competent evidence that a preexisting psychiatric 
disorder was aggravated by service.  The evidence added to 
the file since the final prior rating decision in October 
1994 is not new and material.  Consequently, the application 
to reopen the claim for service connection for a psychiatric 
disorder is denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


